Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Koch, Matthias (2017/0212308; “Koch”) in view of Melton et al. (2004/0223720; “Melton”), and further in view of Shannon, Donald (2002/0183777; “Shannon”).
Regarding claim 1, Koch discloses in figures 4 and 6 a plug connector part for an optical and/or electrical plug connection comprising a housing 4/21 for the optical and/or electrical contact elements and their carriers 5 and 13 respectively, and a sleeve 3/21/22 through which the litz wires 25 and fibers 11 or the like of the cable 16 are guided.
Koch, Figure 4

    PNG
    media_image1.png
    532
    777
    media_image1.png
    Greyscale


Koch, Figure 6

    PNG
    media_image2.png
    270
    778
    media_image2.png
    Greyscale




[0029] FIGS. 1 and 2 illustrate the connector according to the invention in an operating position in which the housing attachment part 4 is fastened to the connector main housing 3 by the connecting device 6. On that side of the connector main housing 3 which is opposite the housing attachment part 4, the cable 16 leads through the cable bushing 19 into the connector main housing 3. The housing attachment part 4 forms a male extension which, in this exemplary embodiment, can be protected by a protective cap 17. The protective cap 17 is fastened captively to the housing attachment part 4 by a loss guard 18 which is in the manner of a cord here. In FIG. 1, the protective cap 17 is placed onto the male extension of the housing attachment part 4. In FIG. 2, the protective cap 17 is illustrated pulled off. As a result, in FIG. 2, the view is into the front open end of the housing attachment part 4. The contact surface 9 of the optical waveguide carrier 5 with the open ends 10 of the optical waveguides 11, which open ends are arranged in a row here, is seen there. The channels 30 in which the electric extension contacts 8 are located are arranged therebelow. This can be readily seen in detail especially in FIGS. 5 and 6 as are described further on.
[0030] FIG. 3 now illustrates the housing attachment part 4 released from the connector main housing 3 after release of the connecting device 6. The internal thread 23 on the connector main housing 3 and the external thread 24 on the housing attachment part 4 are readily seen here. These two threads 23 and 24 together form a screw connection which, in this exemplary embodiment, forms the releasable and reconnectable connecting device 6. Alternatively, however, as already explained at the beginning, other connection forms, such as, for example, a bayonet catch or a secured plug-in connection, could be used here in order to connect the housing attachment part 4 to the connector main housing 3 in a releasable and reconnectable manner. In the exemplary embodiment shown, this screw connection of the connecting device 6 is secured. For this purpose, in this exemplary embodiment, the securing studs 35 are arranged on the rear part 22 of the connector main housing 3. In the screwed-together state, the securing ring 28, which is particularly readily visible in FIG. 4, engages in said securing studs. If the screw connection is intended to be released, the securing ring 28 has to be pulled forward, i.e. away from the rear part 22 of the connector main housing 3, in such a manner that the securing studs 35 become disengaged from the securing ring 28. Only then can the rear part 22 of the connector main housing 3 be unscrewed, by rotation about its longitudinal axis, from the housing attachment part 4 in this exemplary embodiment. The securing ring 28 is pulled away from the rear part 22 of the connector main housing 3 by compression of the pretensioning spring 34 which pretensions the securing ring 28 in the direction of the securing studs 35.
[0031] In the position illustrated in FIG. 3, the housing attachment part 4 is pulled off from the connector main housing 3 counter to the connecting direction 12. By this arrangement, the optical waveguide carrier 5, which is arranged on the front part 21 of the connector main housing 3, has also been pulled, by the open ends 10 of the optical waveguides 11, out of the through channel 15 of the housing attachment part 4. The through channel 15 has open ends at each of its two opposite end sides 14, and therefore, when housing attachment part 4 and connector main housing 3 are joined together in connecting direction 12, the optical waveguide carrier 5 can penetrate into the through channel 15.
[0032] The individual components of the connector 1 according to the invention that is illustrated here can be seen readily in the exploded illustration according to FIG. 4. The electric lines 25 and the optical waveguide cables with the optical waveguides 11 lead out of the cable 16 which is guided through the cable bushing 19 and the rear part 22 of the connector main housing 3. The optical waveguides 11 are fastened in the optical waveguide carrier 5, their open ends 10 lead into the contact surface 9 of the optical waveguide carrier 5. The electric lines 25 lead into the electric contacts 7 of the connector main housing 3. In the exemplary embodiment shown, there are a total of four electric contacts 7 and correspondingly also four electric lines 25. Two thereof can serve, for example, for electric data transmission and another two thereof for electric power transmission. The front part 21 of the connector main housing is preferably comprised of electrically insulating material, such as, for example, plastic. In this exemplary embodiment, said part also bears the sheaths 13 of the electric contacts 7, as can be seen even better in the following figures or the sectional illustrations thereof.
[0033] It can readily also be seen in FIG. 4 that, in this exemplary embodiment, the housing attachment part 4 is also of multi-part design. The latter first of all has the insert 26 which can be manufactured, for example, from plastic or from another electrically insulating material. In this exemplary embodiment, the through channel 15 of the housing attachment part 4 with its respective open ends on the end sides 14 is also located in this insert 26. Furthermore, the channels 30 in which the electric extension contacts 8 are arranged are also located in the insert 26. The sealing ring 29 can be designed as known per se in the prior art. The casing 27 of the housing attachment part 4, which sheaths the insert 26 in the assembled state, can be formed, for example, from metal. The function of the securing ring 28 and of the pretensioning spring 34 pretensioning the latter has already been explained further above.
[0034] FIGS. 5 and 6 show longitudinal sections through the connector 1 according to the invention of this exemplary embodiment. In FIG. 5, the housing attachment part 4 is connected to the connector main housing 3 by the connecting device 6. In FIG. 6, the connecting device 6 has been released and the housing attachment part 4 has been pulled off from the connector main housing 3 counter to the connecting direction 12.
[0035] In this exemplary embodiment, the electric contacts 7 of the connector main housing 3 are connected to the electric extension contacts 8 in the housing attachment part 4 via a plug-in connection in the position according to FIG. 5. It can be particularly readily seen in FIGS. 5 and 6 how, according to the invention, the optical waveguide carrier 5 and the electric contacts 7 are arranged on the connector main housing 3 and the housing attachment part 4 has the electric extension contacts 8 which are connectable to the electric contacts of the connector main housing 3 by connection of the housing attachment part 4 to the connector main housing 3. It can also be readily seen in FIG. 6 that the electric contact surface 9 of the optical waveguide carrier 5, into which contact surface the open ends 10 of the optical waveguides 11 of the connector 1 lead, are arranged offset with respect to the electric contacts 7, as seen in the connecting direction 12. The offset is identified in FIG. 6 by the reference sign 36. It can also be readily seen in FIG. 6 how the contact surface 9 of the optical waveguide carrier 5 protrudes further from the rest of the connector housing 3 than the electric contact 7 of the connector main housing 3. Furthermore, it can also be readily seen that the electric contacts 7 of the connector main housing 3 are arranged completely recessed within the sheath 13 which is open exclusively in the end side and is arranged on the connector main housing 3. In the separated position of connector main housing 3 and housing attachment part 4 that is illustrated in FIG. 6, the contact surface 9 and therefore the open ends 10 of the optical waveguides 11 can be cleaned without the person undertaking said cleaning running the risk of suffering an electric shock on the electric contacts 7 or being injured in some other way.
[0036] FIG. 7 likewise shows a longitudinal section, wherein the connector 1 according to the invention of the previously described exemplary embodiment is connected here, however, to a corresponding mating connector 2. The mating connector 2 here is a chassis socket into which the male extension of the housing attachment part 4 is pushed in order to produce the connection. In the connecting position illustrated, the electric contacts 7 of the connector main housing 3 are in electrically conductive connection with corresponding electric contacts 33 of the mating connector 2 via the electric extension contacts 8. The optical waveguide carrier 5 of the connector main housing 3 lies directly with its contact surface 9 against a contact surface 32 of an optical waveguide carrier 31 of the mating connector 2. By this arrangement, the open ends 10 of the optical waveguides 11 of the connector 1, which open ends are arranged in the contact surface 9, come into light-conducting connection with corresponding open ends of optical waveguides 37 of the mating connector 2, and therefore optical signals can be transported to and fro via said connection. The electric lines 25 of the connector 1 are electrically conductively connected to the electric lines 20 of the mating connector 2 via the electric contacts 7, the electric extension contacts 8 and the electric contacts 33.
Koch, pars. [0029]-[0036].

Further regarding claim 1, Kock does not explicitly disclose a strain relief arrangement for a cable guided in the plug connector part is arranged inside the housing and/or the clamping sleeve, which strain relief arrangement comprises a strain relief sleeve, which is supported on an outer sleeve.
However, Melton discloses in figures 5-12, and related text, a split shell housing 55, a crimping configuration 54, a connector assembly 52, and interior passageways that “allow for inserting an adhesive or epoxy into the crimp housing 55.” Melton, par. [0037].
Melton, Figure 5.

    PNG
    media_image3.png
    481
    883
    media_image3.png
    Greyscale



[0037] As shown in FIG. 6b, half-shell 55a includes a first end 55b for securing connector assembly 52 and a second end 55c that provides strain relief. A longitudinal axis A-A is formed between first end 55b and second end 55c near the center of crimp housing 55, through which half of a longitudinal passage is formed. When assembled, optical fiber 46 passes through the longitudinal passage and is held in a bore of ferrule 52b. Additionally, half-shell 55a includes a cable clamping portion 56 and a connector assembly clamping portion 57.
[0038] Cable clamping portion 56 has two outboard half-pipe passageways 56a and a central half-pipe passageway 56b that is generally disposed along longitudinal axis A-A. Half-pipe passageways 56a and 56b preferably include at least one rib 56c for securely clamping optical component 42 and strength components 44 after crimp band 54 is crimped, thereby completing the crimp assembly. Moreover, half-pipe passageways 56a and 56b are sized for the components of cable 40, but the passageways can be sized for different cable configurations.
[0039] Likewise, half-shell 55a has a connector assembly clamping portion 57 that is sized for attaching connector assembly 52. Specifically, connector assembly clamping portion 57 has a half-pipe passageway 57a that opens into and connects central half-pipe passageway 56b and a partially rectangular passageway 57b. Half-pipe passageway 57a is sized for securing spring push 52d and may include one or more ribs for that purpose. Rectangular passageway 57b holds a portion of connector body 52a therein and inhibits the rotation between connector assembly 52 and the crimp assembly. FIG. 6c depicts prepared cable 40 of FIG. 6a having connector assembly 52 attached and positioned in a first half-shell 55a. The alignment of the two half shells is accomplished by inserting pins 57c into complementary bores 57d of the two half-shells. FIG. 6d shows both half-shells 55a of crimp housing 55 disposed about cable-40 before crimp band 54 is installed thereover. Additionally, half-shells may include one or more bores 56d that lead to one of half-pipe passageways 56a or 56b. Bores 56d allow for inserting an adhesive or epoxy into the crimp housing 55, thereby providing a secure connection for strain relief.
[0050] FIG. 10 illustrates fiber optic cable 80 having an end prepared for connectorization. Specifically, a portion of jacket 89 is stripped back, thereby exposing strength component 86, buffer tube 85, and optical waveguide 81. Next, connector assembly 52 is attached to optical waveguide 81 forming a subassembly. Thereafter, the subassembly is placed into the proper portions of half-shell 95a. Like half-shell 55, half-shell 95a includes a cable clamping portion 96 and a connector assembly clamping portion 97. Crimp housing 95 (not shown) is then formed about a portion of the subassembly by placing a second half-shell 95a onto the first half-shell 95a.
[0051] Specifically, half-shell 95a includes a first end 95b for securing connector assembly 52 and a second end 95c that provides strain relief. A longitudinal axis A-A is formed between first end 95b and second end 95c near the center of the crimp housing. A through longitudinal passage is formed between first ends 95b and second ends 95c of crimp housing 95; however, the passageway is not generally symmetrical about longitudinal axis A-A. When assembled, optical fiber 81 passes through the longitudinal passage and is held in a bore of ferrule 52b. Cable clamping portion 96 has a single half-pipe passageway 96a and a curvilinear half-pipe passageway 96b. Half-pipe passageways 96a and 96b preferably include a plurality of ribs 96c for securely clamping buffer tube 85 and strength component 86 after crimp band 54 is crimped about crimp housing 95, thereby completing the crimp assembly.
[0052] Likewise, half-shell 95a has a connector assembly clamping portion 97 that is sized for attaching connector assembly 52. Specifically, connector assembly clamping portion 97 has a half-pipe passageway 97a that opens into and connects curvilinear half-pipe passageway 96b and a partially rectangular passageway 97b. Half-pipe passageway 97a is sized for securing spring push 52d and may include one or more ribs for that purpose. Rectangular passageway 97b holds a portion of connector body 52a therein and inhibits the rotation between connector assembly 52 and the crimp assembly. The alignment of the two half shells 95a is accomplished by inserting pins 97c into complementary bores 97d of the two half-shells. Additionally, half-shells 95a may include one or more bores 96d that lead to one of half-pipe passageways for inserting an adhesive or epoxy into the crimp housing.
[0053] Preconnectorized cables of the present invention can also terminate more than one optical waveguide. A plurality of optical waveguide can be arranged loosely, disposed in a ribbon, or bundlized. For instance, FIG. 11 depicts a cable 40' having more than one optical waveguide therein. As shown, a crimp housing 114 is suitable for securing more than one connector assembly 112. As depicted in FIG. 12, half-shell 114a has two connector assembly clamping portions 117. Moreover, the half-shells of crimp housing 114 are non-symmetrical since half-shell 114a has a bore 117a and the complementary half-shell (not shown) would have an alignment pin. Furthermore, crimp housings of the present invention may hold one or more multi-fiber ferrules.
Melton, pars. [0037]-[0039] and [0050]-[0053].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Koch to have a strain relief arrangement for a cable guided in the plug connector part is arranged inside the housing and/or the clamping sleeve, which strain relief arrangement comprises a strain relief sleeve, which is supported on an outer sleeve, because the resulting configuration having fibers fixed within by the resin would facilitate strain relief. Melton, par. [0039].
Further regarding claim 1, Koch in view of Melton does not explicitly disclose that the clamping configuration is connected to a sleeve having a funnel-shaped front opening in which fibers are fixed by the resin.
However, Shannon discloses in figures 4 and 5, and related text, strain-relief tubes 40 having ends 30 which form flared, funnel-shapes. Shannon, pars. [0021] and [0035]-[0036]. 
Shannon, Figures 4 and 5.

    PNG
    media_image4.png
    522
    753
    media_image4.png
    Greyscale




Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Koch in view of Melton such that the clamping configuration is connected to a sleeve having a funnel-shaped front opening because the resulting configuration would facilitate strain-relief. Shannon, pars. [0021] and [0035]-[0036].
Regarding claim 9, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Koch in view of Melton and further in view of Shannon, as applied in the rejection of claim 1, to comprise: a plug connector housing for optical and/or electrical contact elements and carriers for said optical and/or electrical contact elements, a clamping sleeve, a releasable screw connection between the housing and the clamping sleeve, a strain relief arrangement inside the housing and/or the clamping sleeve, an outer sleeve, which forms an outer casing for the strain relief arrangement of a cable, and a strain relief sleeve as part of the strain relief arrangement, which is supported on said outer sleeve, wherein the plug connector part further comprises: a sleeve opening toward the front in a funnel-shaped manner at least over a part of its length, as part of the strain relief arrangement, wherein the sleeve surrounds ends of litz wires, fibers or the like of the cable, and a fixing connection between the litz wires, fibers or the like of the cable and the sleeve; Koch, figs. 4 and 5 and related text (disclosing a plug connector part for an optical and/or electrical plug connection comprising a housing 4/21 for the optical and/or electrical contact elements and their carriers 5 and 13 respectively, and a sleeve 3/21/22 through which the litz wires 25 and fibers 11 or the like of the cable 16 are guided); Melton, figs. 5-12 and related text (a split shell housing 55, a crimping configuration 54, a connector assembly 52, and interior passageways that “allow for inserting an adhesive or epoxy into the crimp housing 55”); Shannon, figs. 4 and 5 and related text (disclosing strain-relief tubes 40 having ends 30 which form flared, funnel-shapes); because the resulting configuration would facilitate strain-relief. Melton, pars. [0037]-[0039] and [0050]-[0053]; Shannon, pars. [0021] and [0035]-[0036].
Regarding dependent claims 2-8 and 10, Koch in view of Melton and further in view of Shannon, as applied in the rejection of claims 1 and 10, discloses strain-relieving plug connector assemblies. Koch, figs. 4 and 5 and related text (disclosing a plug connector part for an optical and/or electrical plug connection comprising a housing 4/21 for the optical and/or electrical contact elements and their carriers 5 and 13 respectively, and a sleeve 3/21/22 through which the litz wires 25 and fibers 11 or the like of the cable 16 are guided); Melton, figs. 5-12 and related text (a split shell housing 55, a crimping configuration 54, a connector assembly 52, and interior passageways that “allow for inserting an adhesive or epoxy into the crimp housing 55”); Shannon, figs. 4 and 5 and related text (disclosing strain-relief tubes 40 having ends 30 which form flared, funnel-shapes). Here, the examiner notes that the compositions, applications, and performance characteristics of resin-filled strain-relief configurations are well-known by persons of ordinary skill in the art at the time of filing.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Koch in view of Melton and further in view of Shannon, as applied in the rejection of claims 1 and 10, to comprise:
2. The plug connector part according to claim 1, wherein the sleeve opening in a funnel-shaped manner is placed on the front side of the strain relief sleeve and supported thereon.
3. The plug connector part to claim 1, wherein the interior of at least the funnel-shaped section of the sleeve is filled with a cured synthetic resin .
4. The plug connector part according to claim 3, wherein the entire interior of the sleeve and at least a part of the strain relief sleeve is filled with a cured synthetic resin .
5. The plug connector part according to claim 3, wherein the synthetic resin is selected from the group of reaction resins, wherein preferably epoxy resin is selected.
6. The plug connector part according to claim 1, wherein the sleeve is supported on the outer sleeve via the strain relief sleeve .
7. The plug connector part according to claim 1, wherein a possible shield of the cable is firmly connected to the funnel-shaped section of the sleeve, preferably by means of crimping.
8. The plug connector part according to claim 1, in an embodiment as a cable plug for optical and/or electrical cables, whose housing is designed for establishing a plug connection to a complementary plug connector part, preferable a chassis socket.
10. The plug connector part according to claim 9, further comprising a synthetic resin socketing, which fills the region between the litz wires, fibers or the like of the cable, as well as the region between these elements and at least the sleeve .
because the resulting configurations would facilitate strain-relief. Melton, pars. [0037]-[0039] and [0050]-[0053]. Shannon, pars. [0021] and [0035]-[0036].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2874